437 F.2d 884
Thomas VAN SIRRS, Appellant,v.Dr. P. J. CICCONE, Director, United States Medical Centerfor Federal Prisoners, Springfield, Missouri,Appellee (two cases).
Nos. 20469, 20470.
United States Court of Appeals, Eighth Circuit.
Feb. 10, 1971.

Thomas Van Sirrs, pro se.
No briefs for appellee.
Before VAN OOSTERHOUT, GIBSON and LAY, Circuit Judges.
PER CURIAM.


1
Petitioner Van Sirrs has taken timely appeals, in forma pauperis as authorized by the trial court in each of the two cases now before us, from final order denying him habeas corpus relief.  Van Sirrs was convicted on each of two counts charging drug offenses by a jury in the United States District Court for the District of Oregon.  He was sentenced on February 25, 1970, to four-years imprisonment on each count, the sentences to run concurrently.  Shortly thereafter, by direction of the Attorney General, he was sent to the United States Medical Center at Springfield, Missouri, to serve his sentence.


2
The two actions before us in these appeals cover substantially the same ground.  The trial court considered the second action as a successive petition for habeas corpus.  The petitioner does not attack the validity of his conviction or sentence.  His sole contention is that there has been no determination made that he was in need of treatment for mental or physical defects and that hence the Attorney General lacked authority to direct his confinement at Springfield.  He urges that he is entitled to his freedom because of such alleged illegal confinement.  Such contention lacks merit.


3
We have consistently held that the Medical Center at Springfield is a part of the federal prison system and that the Attorney General under 18 U.S.C.A. 4082 has authority to designate such institution as the place for service of the sentence by a convicted federal prisoner.  Jones v. Harris, 8 Cir., 339 F.2d 585, 586, and cases there cited.  See United States v. Mills, 8 Cir.,  434 F.2d 266.


4
The trial court upon the basis of the record for reasons stated in its opinion properly determined that none of Van Sirrs' federally protected rights have been violated and that no exceptional circumstances have been stated justifying judicial review of the Attorney General's exercise of his discretion with respect to place of confinement.


5
The judgments dismissing the petitions are affirmed.1



1
 Sirrs has since the entry of the judgments been transferred to the United States Penitentiary at McNeil Island, Washington.  We have chosen to dispose of these appeals on the merits and do not reach the Government's motion to dismiss the appeals as moot